Citation Nr: 0000890	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  95-17 374
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
scar of the right eyelid.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from May 1985 to December 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for a scar of the right eyelid, and 
assigned a noncompensable evaluation.  The February 1995 
decision also denied service connection for a back 
disability.  The veteran appealed both that denial of service 
connection and the evaluation of her service-connected scar.  
Inasmuch as the RO granted service connection for a back 
disability in June 1998, that issue is no longer part of this 
appeal.  By a rating action in April 1999 the evaluation of 
the veteran's service-connected scar was increased to 
20 percent.
 
The record reflects that a rating action dated in October 
1999 denied service connection for headaches, right eye 
irritation and blurry vision.  Inasmuch as those issues have 
not been developed for appeal and are not "inextricably 
intertwined" with the issue currently on appeal, they will 
not be addressed in this decision which is limited to the 
evaluation of the recognized manifestations of the service-
connected right eye injury - a scar of the right eyelid.  The 
veteran has until October 2000, one year after the date of 
the notice of the RO's October 1999 decision in which to file 
a notice of disagreement with the denial of service 
connection for headaches, right eye irritation and blurry 
vision.  In the event that she does initiate an appeal of any 
of those determinations, the appellant will be entitled to 
full procedural development of the issue(s).  


FINDING OF FACT

The service-connected right eyelid scar is a 5 millimeter, 
linear scar at the medial lower right eyelid area, which is 
barely visible, and has been shown to be tender and painful.  



CONCLUSION OF LAW

Right eyelid scar is 20 percent disabling and no more in 
accordance with the applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, and 4.118, Codes 7800 and 7804 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect the veteran sustained an 
injury in December 1985.  A DA Form 2173, Statement of 
Medical Examination and Duty Status, dated in September 1987, 
reflects that on December 2, 1985, the veteran was cleaning a 
shade in the barracks areas when the shade fell and hit her 
in the face causing injury to her eye.  The form indicates 
further that the veteran was taken to Moncrieff Army 
Community Hospital for treatment of her eye, but was not 
admitted and lost no training time.  

A private medical report dated in December 1985 reflects that 
the veteran was treated with steroid injection and steroidal 
ointment for scar of the lower lid.  An eye examination 
conducted on the same day resulted in the impression of 
fibrous scar right eye.  

The report of her periodic physical examination for reserve 
service, dated in January 1993 reflects no abnormalities of 
the skin or eyes on clinical evaluation.  A history of 
corrective lenses was noted.

When the veteran was seen for VA examination of the eyes 
conducted in December 1994 she gave a history of laceration 
of the right eye in service with stitches required.  Gross 
examination of the face reflected mild swelling of the lower 
lid of the right eye with tenderness of the same and 
tenderness inferior to the medial canthus over the area of 
the lacrimal sac.  A small scar was noted below the medial 
canthus of the right eye.  

The report of a May 1995 VA neurologic examination reflects 
that the veteran reiterated her history of laceration of the 
lower right eyelid near the nose.  Objective examination 
revealed "diffuse tenderness over the entire right side of 
the head, most noticed in the area of the left lower lid near 
the nose at the site of the original trauma . . . ."

On VA examination for scars conducted in August 1998 there 
was a barely visible, 5 millimeter, linear scar at the medial 
lower right eyelid area.  There were also two pinpoint scars 
measuring 1-2 millimeters on the right medial eyebrow area 
adjacent to the medial aspect of the eyebrow hairs.  On 
palpation there was no tenderness associated with the skin 
wound, although the veteran was complaining of pain the 
entire time.  The examiner noted that there was no visible 
reason on the skin for the amount of pain that the veteran 
indicated, which seemed way out of proportion to any 
physically noticeable injury that she had.  The diagnosis was 
three very small scars on the right medial eye area, which 
were linear, nontender on palpation and barely visible.    

The report of a VA eye examination conducted in September 
1998 reflects the presence of an observable scar in the right 
lower eyelid, toward the nasal aspect.  The veteran reported 
pain in the area of the lower lid scar since the injury.  The 
diagnosis was scar of the lower lid of the right eye 
associated with nerve damage and resultant post traumatic 
pain of the right eye.  The examiner further noted that the 
injury to this area caused swelling of the lids of the right 
eye.

Also of record are several photographs and a VA examination 
report in which the examiner noted that although photographs 
of the veteran's face were provided her scar, which is small, 
probably would not show up on a photograph.  What he found 
evident in the photographs was the swelling that, according 
to the examiner is almost always present around the veteran's 
right eye, causing the lids to appear more closed than those 
on the left side.  The examiner noted that the resulting 
asymmetry of facial features was disfiguring.  

On VA neurologic examination conducted in September 1999 
fundoscopic examination of the eyes was normal.  Extraocular 
muscles were full and corneal reflexes were present 
bilaterally.  The impression was that the examination of the 
eyes was normal.  There was no evidence of a reflex 
sympathetic dystrophy of other pain causing condition.  

Legal Analysis

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Applicable regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2.  In Fenderson v. West, 12 
Vet. App. 119 (1999) the U. S. Court of Appeals for Veterans 
Claims (Court) found that at the time of an initial rating, 
such as in the instant case, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
The Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10.  38 C.F.R. § 4.3 
requires VA to resolve any reasonable doubt regarding the 
current level of the veteran's disability in her favor.  In 
accordance with 38 C.F.R. § 4.7, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 

The veteran's service-connected scar of the right lower 
eyelid is currently evaluated under the provisions of 
Diagnostic Code 7800 pertaining to disfiguring scars of the 
head, face and neck, and Diagnostic Code 7804 pertaining to 
tender scars.  Evaluation of one disability under multiple 
codes is permitted, provided that none of the symptomatology 
of one condition is duplicative of, or overlapping with the 
symptomatology of the other condition. Esteban v. Brown, 6 
Vet.App. 259 (1994). 

Under Code 7800 a scar which results in complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement is rated as 
50 percent disabling.  A scar causing severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles warrants a 30 percent evaluation.  
A moderately disfiguring scar is evaluated as 10 percent 
disabling.  A noncompensable rating is for assignment where 
disfigurement is slight.  A note at 38 C.F.R. § 4.118, Code 
7800 provides that "[w]hen in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs. "

On application of the above schedular criteria to the facts 
of this case, the evidence to include photographs, reflects 
that the veteran has a 5 millimeter, linear scar at the 
medial lower right eyelid area, which is barely visible.  
Although the scar itself would be only slightly disfiguring a 
10 percent evaluation has been assigned on the basis of 
swelling related to the same original injury, which is not 
shown to be more than moderately disfiguring.  There is no 
evidence to suggest that the service-connected scar results 
in severe disfigurement or marked and unsightly deformity of 
the eyelid, the criteria for a 30 percent evaluation, the 
next higher level of rating.  Similarly, the evidence 
reflects no marked discoloration, or color contrast to 
support the elevation of the 10 percent rating currently 
assigned to a 30 percent evaluation.  Accordingly, the record 
presents no evidentiary basis for a higher evaluation under 
the provisions set forth at Code 7800.  

A separate 10 percent evaluation has also been assigned for 
the veteran's service-connected scar under Code 7804, which 
provides a 10 percent evaluation for superficial scars which, 
as in this case have been shown to be tender and painful on 
objective demonstration.  No higher evaluation is available 
under Code 7804.   

Also for consideration are the provisions of Diagnostic Code 
7803, under which a superficial scar that is poorly 
nourished, with repeated ulceration, warrants a 10 percent 
disability rating.  In addition under Diagnostic Code 7805 
other scars are rated on limitation of function of the part 
affected.  

Inasmuch as the evidence does not reflect ulceration of the 
scar under evaluation in this case a compensable rating is 
not warranted under Code 7803.  Similarly, there is no 
evidence that any limitation of eye function results from the 
veteran's service-connected scar to warrant additional 
evaluation pursuant to Code 7805.

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in her favor.  
However, the medical evidence does not create a reasonable 
doubt regarding the current level of this disability.  The 
evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected right eyelid scar.


ORDER

Increased rating for the service-connected right eyelid scar 
is denied.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

